 In the Matter of ISRAEL G. CUTLER,NATHAN P. CUTLER, CHARLESCUTLER, Louis CUTLER,AND CONTINENTAL UPHOLSTERED FURNrrURECOMPANY AND MEDFORD UPHOLSTERY, INC.andUPHOLSTERERS ANDFRAME WORKERSUNION, LOCAL No. 77 (A. F. of L.)Case No. Cr1208.Decided August 10, 1939FurnitureManufacturing Industry-Settlement:^ stipulationproviding forcompliance withtheAct-Order:entered on stipulation.Mr. Geoffrey J. CunniffandMr. Samuel G. Zack,for the Board.Wexler & Weisman,byMr. Morris M. Wexler,of Philadelphia,Pa., for Israel G. Cutler, Louis Cutler, and Continental.Minton & Rogers,byMr. H. Collin Minton, Jr.,of Trenton, N. J.,for Nathan P. Cutler, Charles Cutler, and Medford.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.Mr. F. Hamilton Seeley,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Upholsterersand FrameWorkersUnion, Local No. 77, a subsidiary of Upholsterers',Furniture,Carpet,Linoleum & Awning Workers' International Union of North. Amer-ica,lwhich in turn is affiliated with the AmericanFederation ofLabor, hereincalledthe Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the FourthRegion (Philadelphia, Pennsylvania),issued itscomplaint datedJanuary 20,against Israel G. Cutler, Nathan P. Cutler, CharlesCutler, Louis Cutler, and Continental Upholstered Furniture Com-pany, all of Philadelphia, Pennsylvania, and Medford Upholstery,Inc., of Mount Holly, New Jersey, herein respectively called the re-spondent individuals, respondent Continental,and respondent Med-IThe complaint incorrectly designated this union as Upholsterers Union of NorthAmerica.2A prior complaint Issued on January 18, 1939, was reissued on January 20, 1939, toInclude a copy of the charge In accordance with the Board'sRules and Regulations-Series 1, as amended.14 N. L.R. B., No. 34.451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDford, and herein collectively called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commence within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49. Stat. 449, herein called the Act.A copy of the.complaint andnotice of hearing thereon were duly served upon the respondents andthe Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that although a majority of the -employees in an appro-priate unit had designated the Union as their representative for thepurpose of collective bargaining, the respondents refused to bargaincollectivelywith the Union; that, on or about October 31; 1938,the respondent individuals and respondent Continental suspendedoperations at their Philadelphia plant and locked out and refusedfurther employment to 23 named employees, and, since said date,refused to reemploy and reinstate the aforesaid employees becauseof their membership in and activity on behalf of the Union; thatthe respondent individuals and respondent Continental caused tobe formed the respondent Medford as an instrumentality for thepurpose of violating the provisions of the Act; that the respondentstransferredmachinery and raw materials from the Philadelphiaplant to the Mount Holly plant in order to continue the shut-downin operations and the .lock-out of employees at their Philadelphiaplant; that the respondents refused. to employ the aforesaid em-ployees in their Mount Holly plant until and unless they abandonedtheir membership in and activity on behalf of the Union; that therespondent individuals and respondent Continental requested andpermitted one Gordon, a furniture buyer for one of the respondents'.principal customers, during working hours and. on respondents'property, t o exhort and hold out inducements to the respondents' em-ployees to abandon their membership in and activity on behalf ofthe Union; that the respondents, by the above-mentioned activitiesand by other specified acts, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act. Thereafter each of. the respondents filed an answerdenying the acts alleged, and various motions including a motion todismiss."Pursuant to notice, a hearing was held on February 9, 10, 13, 15,16, and 20, 1939, at Philadelphia, Pennsylvania, before Horace A.Ruckel, the Trial Examiner duly designated by the Board. Therespondents, the Union, and the Board were represented by counsel,and participated in the hearing.Full opportunity to be heard, tos Some of the answers and motions so filed were joint whereas others were separate.These motions were later renewed at the hearing and denied by the Trial Examiner.The settlement stipulation hereinafter set forth obviates the necessity to review his rulings. ISRAEL G. CUTLER-453examine and cross-examine witnesses, and to introduce. evidencebearing upon the issues was afforded all parties.During :the ' hearing on February 20, 1939, the Trial Examinerreceived in evidence a stipulation in settlement' of the case enteredinto by the respondents, the Union, and counsel for the Board.Thisstipulation provides as follows :STIPULATIONIt is hereby stipulated by and between Israel G. Cutler,Nathan P. Cutler, Charles Cutler, Louis Cutler, and ContinentalUpholstered Furniture Company and Medford Upholstery, Inc.,respondents herein; Upholsterers and FrameWorkers Union,Local No. 77 (A. F. of L.), a party herein; and Geoffrey J.Cunniff, attorney for the National Labor Relations Board, thatupon the record herein, and upon this stipulation, and for thepurpose of - this case,` if approved by the National LaborRelations Board, an order may forthwith be entered by saidBoard and by the United States Circuit Court of Appeals forthe Third Circuit without further notice of the application forenforcement thereof, providing as follows :The respondents, Israel G. Cutler, Nathan P. Cutler, CharlesCutler,. Louis Cutler, and` Continental Upholstered FurnitureCompany and. Medford Upholstery,. Inc., and their officers,agents; successors and assigns shall:1.Cease and desist(a) from in any manner interfering with, restraining orcoercing their employees in_ the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed insection 7 of the National Labor Relations Act;(b) from discouragingmembership in Upholsterers andFrame Workers Union, Local No. 77 (A. F. of L.), or any otherlabor organization of their employees by locking out, or in anyother manner discriminating against their employees in regardto the hire ' or tenure of employment or condition of employ-ment of any of their employees by reason of their membershipin Upholsterers and Frame Workers Union, Local No. 77 (A. F.of L.), or any other labor organization of their employees;(c) from refusing to bargain collectively with Upholsterersand Frame Workers Union, Local No. 77 (A. F. of L), as theexclusive representative of their production employees, exclu-sive of supervisory employees with the authority to hire and 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge, and exclusive of employees engaged solely in cleri-cal work;2.Take the following affirmative action which theBoard findswill effectuate the policies of the Act :(a) offer to each of the employees named in Appendix "A"annexed hereto and made a part hereof, on or before April 29,1939, full and unconditional reinstatement to their former posi-tions without loss of seniority to such extent as previously en-joyed, and without prejudice to any rights andprivilegespreviously enjoyed by them;(b) place each of the employees named in Appendix "B" an-nexed hereto and made a part hereof, for whom employmentwill not be available on or before April 29,1939, on a preferredlist to be offered reinstatement as employmentarisesin theirformer positions;(c)upon request, bargain collectively with the Upholsterersand Frame Workers Union, Local No. 77 (A. F. of L.), as theexclusive representative of all production employees,exclusiveof supervisory employees with the authority to hire and dis-charge, and exclusive of employees engaged solely in clericalwork, with respect to rates of pay, hours of employment, andother conditions of employment;(d) post and keep visible in a prominent place in each-de-partment of the respondents' plants in Mt. Holly, New Jersey,and Philadelphia, Pennsylvania, for a period of sixty (60) daysafter notification of approval of this stipulation by the Board,notices stating that the respondents willceaseand desist in themanner aforesaid and respondents will take, the affirmativeaction as aforesaid;(e)notify the Regional Director for the FourthRegion, inwriting, within ten (10) days from the date of the order of theNational Labor Relations Board what steps have been takento comply herewith.It is further stipulated and agreed that the United States Cir-cuit Court of Appeals for the Third Circuit may, upon applica-tion of the National Labor Relations Board, enter a decreeenforcing the aforesaid order of the Board, respondents herebyexpressly waiving their rights to contest the entry of such decreein the United States Circuit Court of Appeals for the ThirdCircuit, and, further, expressly waiving their rights to receivenotice of the filing by the National Labor Relations Board of anapplication for the entry of such a decree..It is further stipulated that respondents are engaged in inter-state commerce within the meaning of the National Labor Rela-tions Act. ISRAEL G. CUTLER455The Union is a labor organization within the meaning of Sec-tion 2, subdivision (5) of the National Labor Relations Act.It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On March 3, 1939, the Board issued its order approving the abovestipulation,making it part of the record and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the. Board pursuant to the provisions of the stipulation.Thereafter, on March 8, 1939, the respondents, the Union, andcounsel for the Board entered into a stipulation permitting photo-static copies of the items comprising Respondents Exhibits B-1 toB-6 inclusive and Board Exhibit 8 to be submitted for the originals,admitted into the record and to have the same force and effect as theoriginals.The Board, having been advised that the respondents desired theabove stipulation to apply only to Respondents Exhibit B-1, Re-spondents Exhibit B-2, and Board Exhibit 8, issued its order, datedMarch 30, 1939, approving the above stipulation in so far as it relatedto said exhibits, made it part of the record, and ordered that saidexhibits be released and that photostatic copies be substitutedtherefor.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents stipulated and we find that respondents are en-gaged in interstate commerce within the meaning of the NationalLabor Relations Act..ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Israel G. Cutler, Nathan P. Cutler, CharlesCutler, Louis Cutler, and Continental Upholstered Furniture Com-pany and Medford Upholstery, Inc., and their officers,agents, suc-cessors and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing theiremployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted190935-40-vol. 14-30 456DECISIONS OF NATIONAL. LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or other mutualaid-or protection, as guaranteed in Section 7 of'the National LaborRelations Act;(b) -Discouraging membership in Upholsterers and Frame WorkersUnion,- Local No. 77 (A. F. of L.),-or any other labor organizationof their employees by locking out, or in any other manner discrim-inating against their employees in regard to the hire or tenure ofemployment or condition of employment of any of their employeesby reason of their membership in Upholsterers and Frame WorkersUnion, Local No. 77 (A. F. of L.), or any other labor organizationof their employees..(c)Refusing to bargain collectively with Upholsterers and FrameWorkers Union, Local No. 77 (A. F. of L.), as the exclusive repre-sentative of their production employees, exclusive of supervisoryemployees with the authority to hire and discharge, and exclusive ofemployees engaged solely in clerical work.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to each of the employees named in Appendix "A"annexed hereto and made a part hereof, on or before April 29, 1939,full and unconditional reinstatement to their, former positions with-out loss of seniority to such extent as previously enjoyed, and withoutprejudice to any rights and privileges previously enjoyed by them;(b)Place each of the employees named in Appendix "B" annexedhereto and made a part hereof, for whom employment will not beavailable on or before April 29, 1939, on a preferred list to be offeredreinstatement as employment arises in their former positions;.(c)Upon request, bargain collectively with the Upholsterers andFrame -Workers Union, Local No. 77 (A. F. of L.), as the exclusiverepresentative of all production employees, exclusive of. supervisoryemployees with the authority to hire and discharge, and exclusiveof employees engaged solely in clerical work, with respect to rates ofpay, hours of employment, and other conditions of employment;(d)Post and keep visible in a prominent place in each departmentof the respondents' plants in Mount Holly, New Jersey, and Phila-delphia, Pennsylvania, for a period of sixty (60) days after notifica-tion of approval of the stipulation by the Board, notices stating thatthe respondents will cease and desist in the manner aforesaid andrespondents will take the affirmative action as aforesaid;(e)Notify the Regional Director for the Fourth Region, in writing,within ten (10) days from the date of this order what steps havebeen taken to comply herewith. ISRAEL G. CUTLERAPPENDIXBecky ZelmanLouis De LuccaDomenic FinelliHarry LevovSamuel JaffeOscar IsraelLeon Talerico"AlLouis HoffmanDavid NewstadtJohn TalericoSamuel VistonskyVito FinelliJoseph BakerAPPENDIXClara SteinTania PetuchRubin GarberHarry SaitskyJacob Jaffe«B"Paul RichardsAndyMonkeviczPeter ValentineLouis ValentineCharles Shapiro457Spelled"Harry Levon"in the charge and complaint.